Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 7, 2022 has been entered. Claims 1-37 remain
pending in the application. Applicant’s amendments to the claims and drawings have overcome the objection to the claims, the objection to the drawings regarding illegibility, and 35 USC § 112 rejections previously set forth in the Non‐Final Office Action mailed October 6, 2021.

Specification
The disclosure is objected to because of the following informalities: paragraphs [0019] – [0021], [0024], [0065], [0066] include “atleast”, which should be changed to “at least”.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claim 1, the limitation, “a precession axis that moves along the precession shaft” and in claim 35, the limitation, “the control unit is further configured to deploy an automatic stand in case of a system failure wherein the vehicle comes to a halt” do not have antecedent basis in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “precession axis” must be shown or the feature(s) canceled from the claims 1, 3, 21, 23.  No new matter should be entered. 
The drawings are objected to because of the following informality: “Precision Motor 210” should be changed to “Precession Motor 210”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-17, 21-25, 29-34, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170043831A1 to Zhu, which was cited by applicant, in view of WO 2018183962 A1 to Kim et al. (hereinafter, Kim). 

a system for balancing a vehicle, the system comprising: at least one control moment gyroscope, having at least one flywheel rotatable in a first direction around a flywheel shaft, said at least one flywheel coupled to a precession shaft and configured to generate a precession-torque along a roll axis of the vehicle {Zhu, paragraph [0135]: the CMG (control moment gyroscope) 106 may include a flywheel, a gimbal frame, a motor, and a gimbaling mechanism. The flywheel of the CMG may spin about a first axis with the aid of a spinning motor. A gyroscopic precession torque can be produced about a third axis (e.g., roll axis of the vehicle), which orthogonal to both the first and second axes. The direction of the gyroscopic precession torque may be determined on gimbal motion}. 
Zhu does not explicitly teach: at least one stopper device coupled to the precession shaft, operable to stop the rotation of the precession shaft, for effecting the balancing of the vehicle, around a precession axis that moves along the precession shaft. Kim remedies this and teaches in paragraph [0024]: The vehicle tilt error is utilized by a gyro control processor 250 to determine the required precession axis input to the gyro(s) in the CMG system to produce sufficient counter-torque, gyro tilt velocity 270, to return to or maintain the vehicle within desired tilt angle range 210 [for effecting the balancing of the vehicle].  
It is noted that determining the required precession axis [precession shaft] input to produce counter-torque means to mechanically controlling the precession shaft, which may include stopping the precession shaft depending on the counter-torque required.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 200 of Kim to stop the rotation of the procession axis when needed to produce desired counter-torque to balance the 
Regarding claim 2, which depends from claim 1, Kim further teaches: wherein said at least one stopper device is an electromechanical unit configured to engage with the precession shaft to stop the rotation of the precession shaft upon actuation of the said at least one stopper device {Kim, paragraph [0024]}. 
It is noted that using an electromechanical unit to stop a shaft is within the common knowledge in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 200 of Kim to adopt an electromechanical unit to stop the rotation of the procession axis when needed to produce desired counter-torque to balance the vehicle and to incorporate the modification with the described invention of the modified Zhu in order to control the gyroscopic system. 
Regarding claim 3, which depends from claim 1, Zhu further teaches: a flywheel-position sensor coupled to the precession shaft to measure a precession angle of said at least one flywheel {Zhu, paragraph [0050]: at least one sensor that measures the degree of tilt and a change thereof with respect to a gravitational acceleration vector}; 
an attitude sensor configured to measure changes in an attitude of the vehicle {Zhu, paragraph [0171]: an orientation sensor 506 may be additionally provided in communication with the controller, the orientation may be an attitude or posture of the vehicle body}; 
a precession motor coupled to the precession shaft and operable to generate an actuation- torque along the precession axis {Zhu, paragraph [0135]: the CMG 106 may include 
a control unit configured to operate the precession motor based at least upon, the precession angle of said at least one flywheel, and the attitude of the vehicle received from the attitude sensor {Zhu, paragraph [0138]: the detected roll tilt angle [attitude] of the vehicle may be fed to an onboard controller that in turn instructs the CMG's gimbal motor to rotate [control the precession angle] so that a gyroscopic precession torque is produced to balance the vehicle upright}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor, motor and controller of Zhu with the described invention of the modified Zhu in order to control the gyroscopic system based on sensed data. 
Regarding claim 4, which depends from claim 3, Kim further teaches: a vehicular-velocity sensor configured to measure a velocity of the vehicle; and wherein, the control unit is further configured to engage said at least one stopper device based at least upon the vehicular-velocity going above a threshold vehicular-velocity {Kim, paragraph [0024]: Figure 2 is an illustration of a control system for a two-wheeled vehicle according to an embodiment. In some embodiments, a vehicle state processor 251 utilizes a current vehicle state 256 (including one or more of steering angle, horizontal acceleration, and forward velocity [a velocity sensor is implied]) to determine the vehicle's proper lean or tilt angle range 210 for the current conditions and compares this to the vehicle's current lean or tilt angle 220 (including roll moment 230) utilizing vehicle tilt sensor 260 to determine the vehicle tilt error 240. The vehicle 
It is noted that the control system of Kim uses vehicle forward velocity as a basis for determining vehicle tilt and the gyro control processor 250 of Kim controls precession axis input.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 250 of Kim to control precession axis input [including stopping the precession axis] depending on the vehicle speed, and to incorporate the modification with the described invention of the modified Zhu in order to deactivate the gyroscope system at specified high speed range.  
Regarding claim 5, which depends from claim 3, Kim further teaches: a vehicular-velocity sensor configured to measure a velocity of the vehicle; and wherein, the control unit is further configured to disengage said at least one stopper device based at least upon the vehicular-velocity going below a threshold vehicular velocity {Kim, paragraph [0024]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 250 of Kim to control precession axis input [including not stopping the precession axis] depending on the vehicle speed, and to incorporate the modification with the described invention of the modified Zhu in order to activate the gyroscope system at specified low speed range.  
Regarding claim 9, which depends from claim 3, Zhu further teaches: wherein the control unit is further configured to detect impact based on the attitude sensor output, and disengage said at least one stopper device {Zhu, paragraph [0171]: the measured orientation of the vehicle body [attitude sensor output] may be used by the controller to provide stability to the vehicle body when the measured orientation of the vehicle body reaches a predetermined threshold [detect impact], the orientation may be an attitude or posture of the vehicle body}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Zhu to detect impact and to incorporate the modification with the described invention of the modified Zhu in order to provide stability at impact. 
Regarding claims 10-13, the claims describe integration of mechanically adjacent elements or functionally similar elements: claim 10 - the stopper device and the precession motor; claim 11 - the flywheel shaft and the flywheel; claim 12 - the flywheel- position sensor and the precession motor; claim 13 - the control unit and another control unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the elements based on the modified Zhu in order to save space and enhance manufacturability. 
Regarding claim 14, Zhu in view of Kim teaches: a method for balancing a vehicle, the method comprising: operating at least one flywheel of a control moment gyroscope in a first direction, coupled to a precession shaft at least at a threshold flywheel-spin-velocity {Zhu, paragraphs [0135], [0192]: the flywheel, which functions as the balancing member onboard an electric self-balancing vehicle, may have to spin at a higher velocity [at least at a threshold] to provide sufficient balance to the vehicle body if the vehicle is driving at a lower velocity}.
operating at least one stopper device coupled to the precession shaft, for effecting the balancing of the vehicle, configured to stop the rotation of the precession shaft based on a stopper-device-actuation signal {Kim, paragraph [0024]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 200 of Kim to stop the rotation of the procession axis when needed to produce desired counter-torque to balance the vehicle and to incorporate the modification with the described invention of Zhu in order to control the gyroscopic system.
Regarding claim 15, which depends from claim 14, Zhu further teaches: obtaining an attitude of the vehicle; obtaining a precession angle of said at least one flywheel; operating a precession motor based at least upon, the precession angle of said at least one flywheel, and the attitude of the vehicle {Zhu, paragraphs [0050], [0171], [0135], [0138]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor, motor and controller of Zhu with the described invention of the modified Zhu in order to control the gyroscopic system based on sensed data. 
Regarding claim 16, which depends from claim 14, Kim further teaches: generating the stopper-device-actuation signal, thus engaging the stopper device, based at least on the vehicular-velocity going above a threshold vehicular-velocity {Kim, paragraph [0024]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 250 of Kim to control precession axis input [including stopping the precession axis] depending on the vehicle speed, 
Regarding claim 17, which depends from claim 14, Kim further teaches: degenerating the stopper-device-actuation signal, thus disengaging the stopper device, based at least on the vehicular-velocity going below a threshold vehicular-velocity {Kim, paragraph [0024]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 250 of Kim to control precession axis input [including not stopping the precession axis] depending on the vehicle speed, and to incorporate the modification with the described invention of the modified Zhu in order to activate the gyroscope system at specified low speed range.  
Regarding claim 21, Zhu discloses: a wheeled vehicle with at least two wheels having self-balancing capabilities, comprising: a precession shaft coupled to a frame of the vehicle; at least one control moment gyroscope, having at least one flywheel rotatable in a first direction around a flywheel shaft, said at least one flywheel coupled to a precession shaft and configured to generate a precession-torque along a roll axis of the vehicle {Zhu, paragraph [0135], [0133]: a CMG 106 coupled to the vehicle body [frame of the vehicle]}. 
Kim teaches: at least one stopper device coupled to the precession shaft, for effecting the balancing of the vehicle, operable to stop the rotation of the precession shaft around a precession axis that runs along the precession shaft {Kim, paragraph [0024]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 200 of Kim to stop the rotation of the procession axis when needed to produce desired counter-torque to balance the 
Regarding claim 22, which depends from claim 21, Kim further teaches: wherein said at least one stopper device is an electromechanical unit configured to engage with the precession shaft to stop the rotation of the precession shaft upon actuation of the said at least one stopper device. {Kim, paragraph [0024]}. 
It is noted that using an electromechanical unit to stop a shaft is within the common knowledge in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 200 of Kim to adopt an electromechanical unit to stop the rotation of the procession axis when needed to produce desired counter-torque to balance the vehicle and to incorporate the modification with the described invention of the modified Zhu in order to control the gyroscopic system. 
Regarding claim 23, which depends from claim 21, Zhu further teaches: a flywheel-position sensor coupled to the precession shaft to measure a precession angle of said at least one flywheel; an attitude sensor configured to measure changes in attitude of the vehicle; a precession motor coupled to the precession shaft and operable to generate a actuation- torque along the precession axis; a control unit configured to operate the precession motor based at least upon, the precession angle of said at least one flywheel, and the attitude of the vehicle received from the attitude sensor {Zhu, paragraphs [0050], [0171], [0135], [0138]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor, motor and controller of Zhu with the 
Regarding claim 24, which depends from claim 23, Kim further teaches: a vehicular-velocity sensor configured to measure a velocity of the vehicle; and wherein, the control unit is further configured to engage said at least one stopper device based at least upon the vehicular-velocity going above a threshold vehicular-velocity {Kim, paragraph [0024]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 250 of Kim to control precession axis input [including stopping the precession axis] depending on the vehicle speed, and to incorporate the modification with the described invention of the modified Zhu in order to deactivate the gyroscope system at specified high speed range.  
Regarding claim 25, which depends from claim 23, Kim further teaches: a vehicular-velocity sensor configured to measure a velocity of the vehicle; and wherein, the control unit is further configured to disengage said at least one stopper device based at least upon the vehicular-velocity going below a threshold vehicular velocity {Kim, paragraph [0024]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gyro control processor 250 of Kim to control precession axis input [including not stopping the precession axis] depending on the vehicle speed, and to incorporate the modification with the described invention of the modified Zhu in order to activate the gyroscope system at specified low speed range.  
wherein the control unit is further configured to detect impact based on the attitude sensor output, and disengage said at least one stopper device {Zhu, paragraph [0171]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Zhu to detect impact and to incorporate the modification with the described invention of the modified Zhu in order to provide stability at impact. 
Regarding claims 30-33, the claims describe integration of mechanically adjacent elements or functionally similar elements: claim 30 - the stopper device and the precession motor; claim 31 - the flywheel shaft and the flywheel; claim 32 - the flywheel- position sensor and the precession motor; claim 33 - the control unit and another control unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the elements based on the modified Zhu in order to save space and enhance manufacturability. 
Regarding claim 34, which depends from claim 23, Zhu further teaches: a dashboard displaying to user the current status of balancing to allow the user take counter measures {Zhu, paragraph [0239]: the computer system 1101 can include or be in communication with an electronic display 1135 [dashboard] that comprises a user interface (UI) 1140 for providing degree of tile of the vehicle body, operating state of the self-balancing members}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electronic display of Zhu with the described 
Regarding claim 36, which depends from claim 23, Zhu further teaches: wherein the control unit is configured to receive input remotely for operating the vehicle {Zhu, paragraph [0234]: the computer system 1101 can communicate with one or more remote computer systems through the network 1130. For instance, the computer system 1101 can communicate with a remote computer system of a user}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote communication feature of Zhu with the described invention of the modified Zhu in order to allow remote control. 
Regarding claim 37, which depends from claim 23, Zhu further teaches: wherein the control unit is configured with onboard intelligence to operate the vehicle autonomously {Zhu, paragraph [0243]: the movable object can be controlled by a human or an autonomous control system}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the autonomous control feature of Zhu with the described invention of the modified Zhu in order to control the gyroscopic system autonomously. 
Claims 6-8, 18-20, 26-28, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Kim and in further view of US20150143932A1 to Igarashi.
Regarding claim 6, which depends from claim 3, Zhu in view of Kim does not explicitly teach: another control moment gyroscope, having another flywheel rotatable in a second direction opposite to the first direction, around another flywheel shaft, said another flywheel coupled to another precession shaft; wherein, the precession motor is coupled to said at least one precession shaft and said another precession shaft; and wherein, the flywheel-position sensor is configured to measure the precession angle of said at least one flywheel and said another flywheel, the flywheel-position sensor being coupled to said at least one precession shaft or said another precession shaft.
Igarashi remedies this and teaches in abstract: Gyroscopic systems to stabilize vehicles and provide kinetic energy recovery are disclosed. The gyroscopic system uses gyroscopic forces to maintain a vertical orientation at zero and low speeds, as well as maintain stability at all speeds / paragraphs [0071]:  FIG. 30 Illustrates automatic in-line two gyro control system using center mounted sector gears 301. The two gyroscopes 302 are spinning in opposite directions. FIG. 35 beveled gears 351 may also be used to link the counter-rotating gyroscopes [another flywheel rotatable in a second direction opposite to the first direction]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connected two gyro control system of Igarashi with the described invention of the modified Zhu in order to enhance stabilizing effect of the gyroscopic system.  
Regarding claim 7, which depends from claim 3, Igarashi further teaches: another control moment gyroscope, having another flywheel rotatable in a second direction along another flywheel shaft, coupled to another precession shaft; a second precession motor coupled to the said another precession shaft and operable to generate another actuation-torque along said another precession shaft; a second flywheel-position sensor coupled to said another precession shaft to measure a precession angle of said another flywheel {Igarashi, paragraphs [0072]: FIG. 45 illustrates that two counter-rotating gyroscopes 452 can be staggered to reduce the width of the trailer. FIG. 46 an in-line two wheeled hybrid gyro trailer 461 would allow the use of two power sources, with both wheels functioning together or separately}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separate two gyro control systems of Igarashi with the described invention of the modified Zhu in order to enhance stabilizing effect of the gyroscopic system.  
Regarding claim 8, which depends from claim 3, Igarashi further teaches: a user input switch for operating the stopper device based on an action from user {Igarashi, paragraph [0010]: the gyroscopic systems of the present invention can be used to maintain stability in vehicles either automatically or manually with driver input}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver input feature of Igarashi with the described invention of the modified Zhu in order to receive manual input. 
Regarding claim 18, which depends from claim 14, Igarashi further teaches: generating the stopper-device-actuation signal to engage said at least one stopper device upon receiving a user input based on user desire {Igarashi, paragraph [0010]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver input feature of Igarashi with the described invention of the modified Zhu in order to receive manual input. 
degenerating the stopper-device-actuation signal to disengage said at least one stopper device upon receiving a user based on user desire. {Igarashi, paragraph [0010]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver input feature of Igarashi with the described invention of the modified Zhu in order to receive manual input. 
Regarding claim 20, which depends from claim 14, Zhu in view of Igarashi further teaches: operating another flywheel of another control moment gyroscope in a second direction opposite to the first direction, coupled to another precession shaft at least at a threshold flywheel-spin-velocity {Zhu, paragraphs [0135], [0192]; Igarashi, paragraphs [0071]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the connected two gyro control system of Igarashi with the described invention of the modified Zhu in order to enhance stabilizing effect of the gyroscopic system.  
Regarding claim 26, which depends from claim 23, Igarashi further teaches: another control moment gyroscope, having another flywheel rotatable in a second direction opposite to the first direction, around another flywheel shaft, said another flywheel coupled to another precession shaft; wherein, the precession motor is coupled to said at least one precession shaft and said another precession shaft; and wherein, the flywheel-position sensor is configured to measure the precession angle of said at least one flywheel and said another flywheel, the flywheel-position sensor being coupled to said at least one precession shaft or said another precession shaft {Igarashi, paragraphs [0071]}. 

Regarding claim 27, which depends from claim 23, Igarashi further teaches: another control moment gyroscope, having another flywheel rotatable in a second direction along another flywheel shaft, coupled to another precession shaft; a second precession motor coupled to the said another precession shaft and operable to generate another actuation-torque along said another precession shaft; a second flywheel-position sensor coupled to said another precession shaft to measure a precession angle of said another flywheel {Igarashi, paragraphs [0072]: FIG. 45 illustrates that two counter-rotating gyroscopes 452 can be staggered to reduce the width of the trailer. FIG. 46 an in-line two wheeled hybrid gyro trailer 461 would allow the use of two power sources, with both wheels functioning together or separately}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separate two gyro control systems of Igarashi with the described invention of the modified Zhu in order to enhance stabilizing effect of the gyroscopic system.  
Regarding claim 28, which depends from claim 23, Igarashi further teaches: a user input switch for operating the stopper device based on an action from user {Igarashi, paragraph [0010]}.

Regarding claim 35, which depends from 23, Igarashi further teaches: wherein the control unit is further configured to deploy an automatic stand in case of a system failure wherein the vehicle comes to a halt {Igarashi, abstract: the gyroscopic system uses gyroscopic forces to maintain a vertical orientation at zero and low speeds}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vertical orientation maintaining feature of Igarashi with the described invention of the modified Zhu in order to keep balancing at vehicle halt. 

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.  In response to Applicant's arguments that Igarashi does not teach the claimed stopper device, 103 rejections are written further citing Kim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661